Citation Nr: 0705936	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  06-26 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a right tibia and fibula fracture, currently 
evaluated as 10 percent disabling.

2.  Entitlement to special monthly pension due to the need 
for aid and attendance.

3.  Entitlement to special monthly pension at the housebound 
rate from June 3, 2004 to July 12, 2005, and from September 
1, 2006.



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 2005 
and June 2006 of the Des Moines, Iowa, Regional Office (RO) 
of the Department of Veterans Affairs (VA).


FINDING OF FACT

On January 9, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & West Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 
(2006).








REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2006).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2006).  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER


The appeal is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


